Citation Nr: 0906646	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
sinusitis.

2.  Entitlement to a rating higher than 10 percent for 
allergic rhinitis, prior to March 4, 2008.

3.  Entitlement to a rating higher than 30 percent for the 
allergic rhinitis since March 4, 2008.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to 
July 1991. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

This case was previously before the Board, initially in March 
2005, at which time the Board granted a higher 30 percent 
rating for the Veteran's migraine headaches.  Since, however, 
he also had filed a timely notice of disagreement (NOD) 
in response to the RO's denial of higher ratings for his 
sinusitis and allergic rhinitis, which, at the time, were 
evaluated as 30 and 10 percent disabling, respectively, 
the Board remanded these claims to the RO via the Appeals 
Management Center (AMC) to issue a statement of the case 
(SOC) concerning them and to give the Veteran an opportunity 
to perfect an appeal to the Board on these additional claims 
by filing a timely substantive appeal (e.g., a VA Form or 
equivalent statement).  See Manlincon v. West, 12 Vet. App. 
238 (1999) and 38 C.F.R. § 20.200 (2008).  He subsequently 
received an SOC concerning these claims in April 2005 and, 
after requesting a 60-day extension, which was granted, 
responded by filing a timely substantive appeal for these 
claims in September 2005.



Unfortunately, however, because of procedural due process 
violations, the Board again had to remand these claims in May 
2007.  Following that second remand, the AMC issued a 
decision in October 2008 increasing the rating for the 
allergic rhinitis from 10 to 30 percent, but only 
retroactively effective as of March 4, 2008.  The Veteran has 
since continued to appeal, requesting a rating higher than 10 
percent for this condition prior to March 4, 2008, and a 
rating higher than 30 percent since.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).  He also has continued to appeal for a 
rating higher than 30 percent for his sinusitis.

Even more recently, in a January 2009 statement (written 
brief presentation), the Veteran's representative also 
claimed the Veteran is entitled to a TDIU because the 
cumulative impact of his multiple service-connected 
disabilities, so not just his service-connected migraine 
headaches, render the prospects of gainful employment as 
unlikely.  The representative indicated the claims for 
increase (for the sinusitis and allergic rhinitis) should 
thus also be considered as a claim for a TDIU, that is, in 
addition to the claims for schedular rating increases 
for these conditions.  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 
(2001).  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU in these appealed claims for 
higher ratings for his sinusitis and allergic rhinitis when, 
as here, the TDIU issue is raised by assertion or reasonably 
indicated by the evidence, and is predicated at least in part 
on the severity of the service-connected disabilities in 
question, regardless of whether the RO has expressly 
addressed this additional issue.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF 
v. Derwinski, 1 Vet. App. 324 (1991).



Since, however, the RO has not had an opportunity to consider 
this additional TDIU claim in the first instance, were the 
Board to initially consider this additional issue and deny 
this requested benefit, this would be prejudicial to the 
Veteran because he would essentially lose one level of review 
(bite at the apple, so to speak).  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  He also had not been apprised of the 
statutes and regulations governing a TDIU claim.

Moreover, the disposition of the TDIU claim, in turn, could 
potentially impact the disposition of the claims for higher 
ratings for the sinusitis and allergic rhinitis, and vice 
versa, so the TDIU claim needs to be developed and first 
adjudicated by the RO before further adjudicating the claims 
for higher ratings for the sinusitis and allergic rhinitis.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(indicating issues are "inextricably intertwined" when they 
are so closely tied together that a final decision concerning 
one or more of the claims cannot be rendered until a decision 
on another.  These type claims should be considered 
concurrently, to avoid piecemeal adjudication of claims with 
common parameters).

Consequently, although necessarily resulting in further delay 
in deciding this appeal, the Board regrettably must again 
remand all of the claims at issue to the RO via the AMC.


REMAND

As already alluded to, in the January 2009 written brief 
presentation, the Veteran's representative references the 
results of March and April 2008 VA medical examinations 
referring to the Veteran's unemployability.  
The representative therefore requests consideration of the 
Veteran's entitlement to a TDIU, stating the prospects of 
substantially gainful employment are unlikely not only as a 
result of the service-connected migraine headaches, but also 
because of the cumulative impact of the Veteran's multiple 
service-connected conditions, so necessarily also inclusive 
of his service-connected sinusitis and allergic rhinitis, the 
conditions presently at issue.

The Veteran currently has a 50 percent rating for his 
migraine headaches, separate 30 percent ratings for his right 
frontal sinusitis and allergic rhinitis, 10 percent ratings 
for his asthma and dysthymic disorder, and 0 percent 
(i.e., noncompensable) ratings for his left anterior cruciate 
ligament deficiency, left ankle sprain, and fracture of the 
tip of his coccyx.  The combined rating, considering all of 
these service-connected disabilities together, is 80 percent.  

Because the representative just recently raised this 
additional TDIU claim, however, the RO and/or AMC have not 
had an opportunity to initially consider this additional 
issue.  And, as mentioned, when the record like here contains 
evidence of potential entitlement to a TDIU, that evidence 
becomes an inferred claim that must be adjudicated - 
certainly so when this claim has been expressly made as the 
representative has.  Norris v. West, 12 Vet. App. 413 (1999); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider possible TDIU 
entitlement).  See also VAOPGCPRPEC 12-2001.

In VAOPGCPRPEC 6-96, VA's General Counsel held that when the 
issue of entitlement to an extra-schedular rating or a TDIU 
for a particular service-connected disability or disabilities 
is raised in connection with a claim for an increased rating 
for such disability or disabilities, the Board has 
jurisdiction to consider that issue and if the Board 
determines that further action by the RO is necessary with 
respect to the issue, the Board should remand the issue.

Consequently, the Board assumes jurisdiction over the TDIU 
claim, and since it is a claim in the first instance, initial 
consideration by the RO is necessary to ensure proper due 
process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, since the claims for higher ratings for the 
sinusitis and allergic rhinitis are inextricably intertwined, 
adjudication of those claims must be temporarily deferred 
pending the RO's adjudication of the TDIU claim.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Review of the file also shows the Veteran has not been 
provided sufficient notice to comply with the Veterans Claims 
Assistance Act (VCAA).  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (indicating that, in an increased-compensation 
claim, section 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate the claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Further, if the diagnostic code 
under which the Veteran's disability is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the Veteran.  The Veteran must be provided 
this Vazquez notice before deciding his appeal. 

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the veteran additional VCAA 
notice as to the issue of entitlement to a 
TDIU and, as also relates to his claims 
for higher ratings for his sinusitis and 
allergic rhinitis, to comply with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
See also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2008).

2.  Adjudicate the Veteran's inextricably 
intertwined TDIU claim, including 
considering his representative's recent 
January 2009 statement (written brief 
presentation) referencing the results of 
March and April 2008 VA examinations.  
Provide the Veteran and his representative 
appropriate notice of the decision 
concerning the TDIU claim, including, if 
denied, information concerning their 
appellate rights.  Also remind them that a 
timely substantive appeal (e.g., a VA Form 
9 or equivalent statement) concerning the 
TDIU issue must be received to invoke 
further consideration of this claim by the 
Board.  If, and only if, the Veteran 
submits a timely substantive appeal 
concerning the TDIU claim should this 
additional issue be returned to the Board 
for further appellate consideration. 

3.  Also if necessary readjudicate the 
remaining claims on appeal, for higher 
ratings for the sinusitis and 
allergic rhinitis.  If these claims 
continue to be denied, send the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and give them 
time to respond to it before returning 
these claims to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




